Argued March 26, 1935.
This is an appeal from a judgment in the amount of $3,000, entered upon the verdict of the jury in an action of assumpsit brought upon a fire insurance policy. All of the matters now raised by appellant were questions of fact which have been resolved in plaintiff's favor by the jury under proper instructions. There was ample testimony to justify the jury in finding that appellant company had notice of the concurrent insurance on the property and that it made no effort, after receiving this information, to disclaim liability under the policy. The amount of the verdict is in accord with the evidence submitted in the case concerning plaintiff's loss and the proportion thereof for which appellant was liable.
Judgment affirmed. *Page 272